      Case 8:19-cv-00448-VMC-CPT Document 139-3 Filed 01/13/21 Page 1 of 8 PageID 11011




                                 EXHIBIT LIST
                                                                                   3
                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


                                                Case No.: 8:19-cv-00448-VMC
SECURITIES AND EXCHANGE
COMMISSION,
                                                  Trial
                Plaintiff,
                                                JOINT EXHIBITS
v.

SPARTAN SECURITIES GROUP, LTD.,
ISLAND CAPITAL MANAGEMENT LLC,
CARL E. DILLEY, MICAH J. ELDRED, and
DAVID D. LOPEZ,

                Defendant.



                                                           Objections /
 Exhibit         Date          Date                         Stipulated
 Number        Identified    Admitted   Sponsoring Witness Admissions       Description of Exhibit
     Joint 1                                                              Shareholder List - Obscene
                                                                          Jeans Corp. (Depo Ex 157)

     Joint 2                                                              Relationship Chart –
                                                                          Obscene Jeans Corp.
                                                                          (Depo Ex 158)
     Joint 3                                                              Obscene Jeans Form 211
                                                                          (Depo Ex 23, IT 208)
     Joint 4                                                              E-Mail from Dilley to Rose
                                                                          dated 11/05/10 re: Escrow
                                                                          Agreement of Obscene Jeans
                                                                          (Depo Ex 36)

     Joint 5                                                              Obscene Jeans Form S-1/A
                                                                          Amendment 4 (Depo Ex
                                                                          156)
     Joint 6                                                              On the Move Systems Form
                                                                          S-1/A Amendment 1 (Depo
                                                                          Ex 162, IT Ex 128)
     Joint 7                                                              Kids Germ Defense Form
                                                                          211 (Depo Ex 21, 148)
  Case 8:19-cv-00448-VMC-CPT Document 139-3 Filed 01/13/21 Page 2 of 8 PageID 11012
Joint 8                                                                On the Move Systems Form
                                                                       211 (Depo Ex 25, IT Ex 131)

Joint 9                                                                E-Waste Form 211 (Depo
                                                                       Ex. 14, IT Ex 240)
Joint 10                                                               Aristocrat Group Form 211
                                                                       (Depo Ex 26, 98, IT Ex. 260,
                                                                       797)
Joint 11                                                               First Social Networx Form
                                                                       211 (Depo Ex 27, 111; IT Ex
                                                                       367)
Joint 12                                                               First Xeris Corp. Form 211
                                                                       (Depo Ex 31, 147; IT Ex
                                                                       820)
Joint 13                                                               Aristocrat Group Form S-
                                                                       1/A Amendment 3 (Depo Ex
                                                                       99, IT Ex 257)
Joint 14                                                               Envoy Group Form S-1/A
                                                                       Amendment 4 (Depo Ex 10,
                                                                       106; IT Ex 162)
Joint 15                                                               E-Waste Form S-1/A
                                                                       Amendment 2 (Depo Ex.
                                                                       134; IT Ex 234)
Joint 16                                                               First Titan Form S-1/A
                                                                       Amendment 2 (Depo Ex
                                                                       127, IT Ex 106)
Joint 17                                                               Kids Germ Defense Form S-
                                                                       1/A Amend 5 (Depo Ex 149,
                                                                       IT Ex 181)
Joint 18                                                               Changing Technologies
                                                                       Form S-1/A (Depo Ex 141,
                                                                       IT Ex. 277)
Joint 19                                                               Shareholder List – E-Waste
                                                                       Corp. (Depo Ex 135)

Joint 20                                                               E-Waste Shareholder
                                                                       Relationships (Depo Ex 135,
                                                                       IT Ex 237)
Joint 21                                                               Shareholder List –Changing
                                                                       Technologies, Inc. (Depo Ex
                                                                       142)
Joint 22                                                               Shareholder List – Kids
                                                                       Germ Defense Corp. (Depo
                                                                       Ex 150)




                                                        Objections /
Exhibit      Date         Date                           Stipulated
Number     Identified   Admitted   Sponsoring Witness   Admissions        Description of Exhibit
  Case 8:19-cv-00448-VMC-CPT Document 139-3 Filed 01/13/21 Page 3 of 8 PageID 11013
Joint 23                                                           Shareholder List –
                                                                   Aristocrat (Depo Ex 100)
Joint 24                                                           Shareholder List – Envoy
                                                                   (Depo Ex 107)
Joint 25                                                           Shareholder List - First
                                                                   Titan (Depo Ex 128)

Joint 26                                                           Aristocrat Shareholder
                                                                   Relationship List (Depo
                                                                   Ex 101, IT Ex 250)
Joint 27                                                           Shareholder Relationship
                                                                   – Kids Germ Defense
                                                                   Corp. (Depo Ex 151)
Joint 28                                                           Shareholder Relationship
                                                                   – Changing
                                                                   Technologies, Inc. (Depo
                                                                   Ex 143)

Joint 29                                                           Rainbow Coral Share
                                                                   Certificates (IT Ex 894)
Joint 30                                                           Rainbow Coral Transfer
                                                                   Journal All Institutions
                                                                   for period 1/1/9-10/30/17
                                                                   (IT Ex 892)
Joint 31                                                           Rainbow Coral Total
                                                                   Batch Information All
                                                                   Institutions Effective
                                                                   5/3/18 (IT Ex 893)

Joint 32                                                           Neutra Transfer Journal
                                                                   for period 6/3/11-1/31/16
                                                                   (IT Ex 901)
Joint 33                                                           Neutra Total Batch
                                                                   Information All
                                                                   Institutions Effective
                                                                   5/3/18 (IT Ex 902)
Joint 34                                                           Neutra Share Certificates
                                                                   (IT Ex 903)
Joint 35                                                           Neutra Corp. Transfer
                                                                   Journal, Cancelled
                                                                   Certificate, Stock Power
                                                                   and Letter from Delaney
                                                                   to Island to cancel and
                                                                   reissue Certificates (IT
                                                                   Ex 973)
Joint 36                                                           Neutra Corp. Total Batch
                                                                   Information Effective
                                                                   5/3/18 and Share
                                                                   Certificates (IT Ex 974)
  Case 8:19-cv-00448-VMC-CPT Document 139-3 Filed 01/13/21 Page 4 of 8 PageID 11014
Joint 37                                                           Neutra Total Batch
                                                                   Information Effective
                                                                   5/31/18 and Share
                                                                   Certificate (IT Ex 1004)

Joint 38                                                           9/19/11 Email from Carl
                                                                   Dilley to Alvin Mirman
                                                                   re Rainbow Coral
                                                                   Corp/60 days overdue
                                                                   (Depo Ex 11, IT Ex 881)
Joint 39                                                           E-Mail chain dated May
                                                                   8, 2012 between Mirman
                                                                   and Rose regarding
                                                                   Global (Depo Ex 12)
Joint 40                                                           2/27/13 Email from Carl
                                                                   Dilley to Anna Kotlova
                                                                   re Global (Depo Ex 13,
                                                                   IT Ex 939)
Joint 41                                                           12/5/12 Email from Greg
                                                                   Deck to Alvin Mirman re
                                                                   Sale of Company (Depo
                                                                   Ex 15, IT Ex 888)
Joint 42                                                           11/22/13 Email from
                                                                   Taylor Zajonc to Carl
                                                                   Dilley re 211 (Depo Ex
                                                                   17, IT Ex 863)
Joint 43                                                           E-Mail from Carl Dilley
                                                                   to Natalie Bannister
                                                                   regarding First Xeris
                                                                   Corp. (Depo Ex 33)
Joint 44                                                           1/1/13 Email from
                                                                   Sheldon Rose to Carl
                                                                   Dilley re Global Letter
                                                                   (Depo Ex 34, IT Ex 889)
Joint 45                                                           First Xeris Corporate
                                                                   Authorization to Island
                                                                   Stock Transfer (IT Ex
                                                                   880)
Joint 46                                                           First Xeris Share
                                                                   Certificates (IT Ex 996)

Joint 47                                                           Global Group Total
                                                                   Batch Information
                                                                   Effective 5/30/18 and
                                                                   Share Certificates (Depo
                                                                   Ex 251, IT Ex 976)
  Case 8:19-cv-00448-VMC-CPT Document 139-3 Filed 01/13/21 Page 5 of 8 PageID 11015
Joint 48                                                           Corporate Authorization
                                                                   for Island to Act on
                                                                   Behalf of Global Group
                                                                   Enterprises (IT Ex 972)

Joint 49                                                           4/5-6/11 Email Exchange
                                                                   between Micah Eldred
                                                                   and Diane Harrison re
                                                                   Transfer Agent
                                                                   Agreement (Depo Ex 43,
                                                                   IT Ex 490)
Joint 50                                                           Stock Purchase
                                                                   Agreement between
                                                                   Dinello Restaurant and
                                                                   Andy Z. Fan (Depo Ex
                                                                   47, IT Ex 437)
Joint 51                                                           Dinello Restaurant Share
                                                                   Certificate, and
                                                                   Instructions to Transfer
                                                                   Agent (Depo Ex 48, IT
                                                                   Ex 436)
Joint 52                                                           7/5/12 Court Document
                                                                   Services Form S-1
                                                                   Amendment 2 (Depo Ex
                                                                   56, IT Ex 468)
Joint 53                                                           7/23/13 Top to Bottom
                                                                   Pressure Washing Form
                                                                   S-1/A/12 (Depo Ex 58,
                                                                   248, IT Ex 569)
Joint 54                                                           2/08/13 SEC
                                                                   “Deficiency” Letter to
                                                                   Eldred/Spartan re:
                                                                   Examination of Spartan
                                                                   with attachment “Exam
                                                                   Findings Discussed in
                                                                   January 24, 2013
                                                                   Interview” (Depo Ex
                                                                   179)
Joint 55                                                           First Independence –
                                                                   Island Transfer Journal
                                                                   (Depo Ex 250)


Joint 56                                                           CV of Cangiano
                                                                   (Depo Ex 227)

Joint 57                                                           11/22/13 Email from
                                                                   Taylor Zajonc to Carl
                                                                   Dilley re Envoy FINRA
                                                                   First Comment (Depo Ex
                                                                   265, IT Ex. 895)
  Case 8:19-cv-00448-VMC-CPT Document 139-3 Filed 01/13/21 Page 6 of 8 PageID 11016
Joint 58                                                           11/11/13 Email from
                                                                   Taylor Zajonc to Sheldon
                                                                   Rose re Envoy Group
                                                                   211 Welcome (Depo Ex
                                                                   263, IT Ex 856)
Joint 59                                                           11/25/13 Email from
                                                                   Dave Lopez to Taylor
                                                                   Zajonc re Envoy Group
                                                                   15c2-11 FINRA First
                                                                   Comment and Response
                                                                   (Depo Ex 266, IT Ex
                                                                   860)
Joint 60                                                           12/9/13 Email from Dave
                                                                   Lopez to Taylor Zajonc
                                                                   re Envoy Group 211
                                                                   FINRA 2nd Comment and
                                                                   Response (Depo Ex 268,
                                                                   IT Ex 861)

Joint 61                                                           12/18/13 Email from
                                                                   Dave Lopez to Taylor
                                                                   Zajonc re Envoy Group
                                                                   15c2-11 FINRA 3rd
                                                                   Comment and Response
                                                                   (Depo Ex 269, IT Ex
                                                                   862)
Joint 62                                                           2/13/14 Email from Dave
                                                                   Lopez to Taylor Zajonc
                                                                   re First Xeris 211 FINRA
                                                                   1st Comment and
                                                                   Response (Depo Ex 271,
                                                                   IT Ex 867)
Joint 63                                                           Rose Plea Agreement
                                                                   (Depo Ex 19)

Joint 64                                                           Order Instituting
                                                                   Administrative
                                                                   Proceedings: In the
                                                                   Matter of Sheldon Rose
                                                                   and MKJJ Consulting
                                                                   LLC (Depo Ex 20)
Joint 65                                                           Changing Technologies
                                                                   Corporate Authorization
                                                                   to Island Stock Transfer
                                                                   (IT Ex 886)

Joint 66                                                           Changing Technologies
                                                                   Transfer Journal All
                                                                   Institutions for period
                                                                   1/1/09-10/30/17 (IT Ex
                                                                   907)
  Case 8:19-cv-00448-VMC-CPT Document 139-3 Filed 01/13/21 Page 7 of 8 PageID 11017
Joint 67                                                           Changing Technologies
                                                                   Total Batch Information
                                                                   Effective 5/3/18 (IT Ex
                                                                   908)

Joint 68                                                           Changing Technologies
                                                                   Share Certificates and
                                                                   Letters to Island Stock
                                                                   (IT Ex 909)

Joint 69                                                           Changing Technologies
                                                                   Total Batch Information
                                                                   etc. (IT Ex 979)

Joint 70                                                           Changing Technologies
                                                                   Transfer Journal, etc. (IT
                                                                   Ex 980)

Joint 71                                                           Changing Technologies
                                                                   Total Batch Information
                                                                   Effective 5/3/18 Jaxon
                                                                   Group (IT Ex 981)
Joint 72                                                           Changing Technologies
                                                                   Total Batch Information
                                                                   All Institutions Effective
                                                                   5/3/18 Bordesley Group
                                                                   (IT Ex 982)
Joint 73                                                           Changing Technologies
                                                                   Total Batch Information
                                                                   All Institutions Effective
                                                                   5/7/18 Vista View (IT Ex
                                                                   983)
Joint 74                                                           Changing Technologies
                                                                   Total Batch Information
                                                                   All Institutions Effective
                                                                   5/7/18 Groupers
                                                                   Investment (IT Ex 984)
Joint 75                                                           Changing Technologies
                                                                   Total Batch Information
                                                                   Effective 5/7/18, GHR
                                                                   Enterprises (IT Ex 985)

Joint 76                                                           Changing Technologies
                                                                   Cancelled Certificate (IT
                                                                   Ex 989)

Joint 77                                                           E-Waste Transfer Journal
                                                                   All Institutions for period
                                                                   1/1/09-10/30/17 (IT Ex
                                                                   904)
  Case 8:19-cv-00448-VMC-CPT Document 139-3 Filed 01/13/21 Page 8 of 8 PageID 11018
Joint 78                                                           E-Waste Total Batch
                                                                   Information All
                                                                   Institutions Effective
                                                                   5/3/18 (IT Ex 905)

Joint 79                                                           E-Waste Share
                                                                   Certificate (IT Ex 906)

Joint 80                                                           E-Waste Total Batch
                                                                   Information Effective
                                                                   5/4/18 and Share
                                                                   Certificates (IT Ex 975)

Joint 81                                                           CodeSmart Holdings
                                                                   Total Batch Information
                                                                   All Institutions Effective
                                                                   6/1/18 and Share
                                                                   Certificates for First
                                                                   Independence (IT Ex
                                                                   977)
Joint 82                                                           On The Move Systems
                                                                   Total Batch Information
                                                                   All Institutions Effective
                                                                   6/1/18 and Share
                                                                   Certificate (IT Ex 1003)


Joint 83                                                           Purplereal Form S-1/A
                                                                   7/1/14 (IT Ex 14, Depo
                                                                   Ex 63)


Joint 84                                                           Top to Bottom Pressure
                                                                   Washing Form 211 (IT
                                                                   Exs 694, 762, Depo Exs
                                                                   60, 255)

Joint 85                                                           Certified Shareholder
                                                                   List – Island Stock
                                                                   Transfer -Effective
                                                                   6/14/2011 (Depo Ex 93)
